Citation Nr: 9905627	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of an appendectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from July 1984 until 
December 1987.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of November 1992 from the St. Louis, Missouri 
Regional Office (RO) which confirmed a zero percent rating 
for an appendectomy scar, pursuant to a claim received in 
July 1992.  

This case was remanded by decisions of the Board dated in 
September 1995 and November 1996 and is once again before the 
signatory Member for appropriate disposition.

In the informal hearing presentation of October 1998, the 
veteran's accredited represented raised the issue of 
entitlement to a separate rating for small bowel resection 
scarring.  However, this matter is not properly before the 
Board for appellate review at this time and it is referred to 
the RO for consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his service-connected residual 
appendectomy scar is more disabling than currently rated and 
warrants a compensable evaluation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for a compensable rating for an 
appendectomy scar.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's appendectomy scar has been shown to be 
well-healed without evidence of pain, tenderness, ulceration, 
or functional impairment.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for an 
appendectomy scar have not been met.  38 U.S.C.A §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.31, 4.114, 
Diagnostic Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating for residuals of an appendectomy is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Here, the veteran's claim is well grounded 
because he has a service-connected disability and evidence is 
of record that he claims shows exacerbation of the disorder.  
See Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2.  However, where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, as in the instant case, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. Part 4, 
Code 7803.  A 10 percent evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Code 7804.  Scars may also 
be evaluated on the basis of any related limitation of 
function of the body part which they affect. 38 C.F.R. Part 
4, Diagnostic Code 7805.   

The veteran's service medical records reflect that he 
underwent an appendectomy in November 1986 without 
complications.  The record contains a medical record form 
request for performance of operations and other procedures, 
signed by the veteran in November 1986, wherein the described 
procedure was "to explore [his] abdomen with an incision in 
the right lower portion ...".  Service connection was granted 
for residuals of the appendectomy by rating decision dated in 
January 1988, and a noncompensable evaluation was assigned 
based on the rating criteria for evaluating a residual scar.  
A claim for increased disability in this regard was received 
in July 1992.

The veteran was afforded a VA gastrointestinal examination in 
January 1991 where it was observed that old right lower 
quadrant and midline surgical scars were healed.   It was 
noted that there was slight tenderness in the right lower 
quadrant.  On VA examination in 1992, he had marked right 
lower quadrant abdominal tenderness.  A VA compensation and 
pension examination for scars in March 1996 disclosed no 
adherence, herniation, inflammation, swelling, depression, or 
ulceration.  It was indicated that there was diffuse guarding 
upon palpation of abdominal scarring, but it was not reported 
whether or not this derived from the appellant's appendectomy 
scar or a midline scar related to a condition not pertinent 
to this appeal.

The veteran's scars were most recently evaluated by the VA in 
January 1997.  It was noted that he had an appendectomy scar 
and a laparotomy scar.  He reported the scars had been 
symptomatic since the last (laparotomy) procedure.  He stated 
that his scars itched, burned, were sensitive and had a 
tingling sensation.  Physical examination with respect to the 
appendectomy scar in the right lower quadrant revealed that 
it was not sensitive, inflamed or tender.  It was reported 
that there was no ulceration, swelling or depression, and 
that the scar did not affect the function of the body part 
affected.  The midline scar, not at issue, was distinguished 
as being painful and tender.

The Board observes in this instance that recent VA 
examination reflects no tender or painful condition of the 
right lower quadrant appendectomy scar for which a 
compensable evaluation is warranted.  It is also shown that 
the scar is not ulcerated, does not adhere to the underlying 
tissue and does not limit the body part which it affects.  As 
well, a careful review of the voluminous VA and private 
outpatient clinical data of record shows that while reference 
was made to the appellant's appendectomy in service on many 
occasions, it has not been recorded that he has had any 
complaints or abnormal findings relative thereto.  A 
noncompensable evaluation is assigned when the required 
residuals are not adequately demonstrated.  38 C.F.R. § 4.31.  
Consequently, no more than a zero percent evaluation may be 
assigned for the service-connected appendectomy scar.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claim 
referred to above.  See generally Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds that those 
sections do not provide a basis upon which to assign a higher 
disability evaluation as to this matter.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

Finally, the Board has also considered the doctrine of 
benefit of the doubt, but finds that the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, a reasonable basis for a 
grant of the benefit sought on appeal is not identified at 
this time.


ORDER

A compensable rating for an appendectomy scar is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




